    THE LAW OFFICE OF CARLOS M. SANTIAGO, P.C.
1l Broadway, Suite 615, New York, NY 10004, E: carlos@santiagolawnyc.com, P: 212-256-8460, F: 917-905-7191




                                                                                 May 13, 2021


Via ECF and Email
The Honorable
Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
                                                                Re:      United States v. Andre Wilburn
                                                                         19 CR 108 (MKB)

Dear Judge Brodie:

        I hope that this letter finds your Honor in good health and safe from the challenges posed
by the coronavirus. Counsel represents the defendant Andre Wilburn in the above-referenced
case, pursuant to the Criminal Justice Act.

       A conference in this matter is scheduled for Wednesday, May 19, 2021 at noon. On
May 12, 2021, Your Honor informed the parties that the MDC of New York would be unable
to accommodate a remote proceeding. As a result, the May 19th conference would be
rescheduled. The parties have agreed to adjourn the conference to Thursday, June 9, 2021 at
noon.

        Counsel respectfully requests that the time from today through the date set by the Court
be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). The government consents
to the exclusion of time.


                                                                                 Respectfully submitted,

                                                                                 _____________________
                                                                                 Carlos M. Santiago, Jr.
                                                                                 Counsel for Mr. Wilburn
 cc: All Parties via ECF and Email
